EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-7 and 13 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Hirayama et al. (US 2017/0224219 A1) is considered to be the closest relevant prior art. However, the prior art fails to teach the claimed combination of a low-coherence red, blue, and green light source with the image generation unit that calculates attenuation of the signal intensities of the interference light of each color including a correction signal and full-color tomographic image. Furthermore, nothing of the record would suggest to one of ordinary skill in the art to modify the known prior with the above recited features to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK D REMALY/Primary Examiner, Art Unit 3793